DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 amending Claims 1, 3, and 14 and canceling Claims 4, 15 – 19, 22, and 24 - 26 has been entered.  Claims 1 – 3, 5, 6, 13, 14, 20, 21, and 23 are examined. 


Drawings
Replacement drawings were received on 06/22/2022.  These drawings are NOT acceptable for the reason stated below.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a narrowing circular throat, and a circular contoured cell nozzle” must be shown or the feature(s) canceled from Claim 1.  On Pg. 9 of the reply Applicant cites Fig. 10 as providing support for the claim amendments.  Examiner disagrees because Fig. 10 is a side-view of a thruster (530) showing a side-view of the combustion chamber (560) and throat (555).  Accordingly, the Fig. 10 side-view failed to show a circular throat and a circular contoured cell nozzle.  In fact, no circles are shown in original Fig. 10.  None of the original figures show the claimed “circular throat, and a circular contoured cell nozzle”.  A “circular throat” would have required a cross-sectional view of the throat where the cross-section plane was perpendicular to the longitudinal axis (parallel to flow of combustion gases) of the thruster.  Similarly, a “contoured cell nozzle” would have required several (at least two) cross-sectional views of the cell nozzle where the cross-section planes were perpendicular to the longitudinal axis (parallel to flow of combustion gases) of the thruster.  None of the original figures showed cross-sectional views perpendicular to the longitudinal axis of the throat and the cell nozzle that clearly showed that they were circular.  Original Figs. 5A, 5B, 10, and 15 showed generic side-view of the thruster (530).  Original Fig. 11 showed more structural details of the thruster but still just showed a cross-sectional side-view, i.e., cross-section plane was parallel to the longitudinal axis (parallel to flow of combustion gases), of the throat and cell nozzle.  Therefore, original Figs. 5A, 5B, 10, 11, and 15 all failed to show a “circular throat, and a circular contoured cell nozzle” as recited by amended Claim 1.  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein said turbine engine includes a control spike” must be shown or the feature(s) canceled from new Claim 21.  None of the original figures illustrated a “turbine engine includes a control spike” in addition to the exhaust control spike of Claim 1.  In fact, structural details of a ‘turbine engine’ were not shown in any of the original figures because turbine system (570) was illustrated as an empty rectangle.  Said empty rectangles (570) certainly did not show a turbine engine includes a control spike in addition to the exhaust control spike of Claim 1.  No new matter should be entered.  Examiner notes that this same drawing objection was in Para. 7 on Pg. 4 of the previous Office Action mailed on 12/22/2021.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 – 3, 5, 6, 13, 14, and 21 are objected to because of the following informalities:
Claim 1, ll. 5 – 6 “the exhaust control spike” is believed to be in error for --the conical exhaust control spike-- to maintain consistency among the claims.
Claim 1, ll. 7 – 8 “said exhaust control spike” is believed to be in error for --said conical exhaust control spike-- to maintain consistency among the claims.
Claim 2, l. 2 “said exhaust control spike” is believed to be in error for --said conical exhaust control spike-- to maintain consistency among the claims.
Claim 3, l. 4 “the exhaust control spike” is believed to be in error for --the conical exhaust control spike-- to maintain consistency among the claims.
Claim 3, l. 5 “said exhaust control spike” is believed to be in error for --said conical exhaust control spike-- to maintain consistency among the claims.
Claim 5, ll. 3 - 4 “said exhaust control spike” is believed to be in error for --said conical exhaust control spike-- to maintain consistency among the claims.
Claim 6, l. 2 “the exhaust control spike” is believed to be in error for --the conical exhaust control spike-- to maintain consistency among the claims.
Claim 13, l. 2 “said exhaust control spike” is believed to be in error for --said conical exhaust control spike-- to maintain consistency among the claims.
Claim 14, l. 2 “said exhaust control spike is tapers” is believed to be in error for --said conical exhaust control spike [[is]] tapers-- to maintain consistency among the claims.
Claim 21, l. 3 “the exhaust control spike” is believed to be in error for --the conical exhaust control spike-- to maintain consistency among the claims.
Claim 21, ll. 4 - 5 “said exhaust control spike” is believed to be in error for --said conical exhaust control spike-- to maintain consistency among the claims.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 3, 5, 6, 13, 14, 20, 21, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  To overcome the prior art rejection in the 12/22/2021 Applicant amended Claim 1, ll. 4 – 5 to recite “a narrowing circular throat, and a circular contoured cell nozzle”.  As discussed in the Drawing Objection section above, none of the original figures showed cross-sectional views perpendicular to the longitudinal axis of the throat and the cell nozzle that clearly showed that they were circular.  Original Figs. 5A, 5B, 10, and 15 showed generic side-view of the thruster (530).  Original Fig. 11 showed more structural details of the thruster but still just showed a cross-sectional side-view, i.e., cross-section plane was parallel to the longitudinal axis (parallel to flow of combustion gases), of the throat and cell nozzle.  The remaining original figures do not show any structural details of the throat and/or cell nozzle.  A “circular throat” would have required a cross-sectional view of the throat where the cross-section plane was perpendicular to the longitudinal axis (parallel to flow of combustion gases) of the thruster.  Similarly, a “contoured cell nozzle” would have required several (at least two) cross-sectional views of the cell nozzle where the cross-section planes were perpendicular to the longitudinal axis (parallel to flow of combustion gases) of the thruster.  None of the original figures showed cross-sectional views perpendicular to the longitudinal axis of the throat and the cell nozzle that clearly showed that they were circular.  On Pg. 9 of the reply Applicant cites Fig. 10 as providing support for the claim amendments.  Examiner disagrees because Fig. 10 is a side-view of a thruster (530) showing a side-view of the combustion chamber (560) and throat (555).  Accordingly, the Fig. 10 side-view failed to show a circular throat and a circular contoured cell nozzle.  In fact, no circles are shown in original Fig. 10.  On Pg. 9 of the reply Applicant broadly cites Pgs. 14, 15, 17, and 18 as supporting the claim amendments.  Applicant failed to cite specific line numbers of the relevant pages that explicitly provided support for the Claim 1 amendments.  In fact, contrary to Applicant’s arguments, Pg. 17, ll. 10 – 13 disclosed, “As shown in FIGURE 10, each of the plurality of thrusters 530 is provided with an asymmetrical conical or contoured nozzle 550 having an exhaust aperture 535 a throat 555, and a combustion chamber 560”.  The American Heritage Dictionary, Second Edition, published in 1976 defined asymmetrical as ‘Not symmetrical’.  Consequently, an asymmetrical conical or contoured nozzle would be the opposite of the claimed ‘circular contoured cell nozzle’ which would be rotationally symmetrical around the longitudinal axis.  Furthermore, the word ‘circular’ was used a single time in the 28 page original written description.  Pg. 11, ll. 11 – 12 disclosed “In one embodiment, the thrusters 530 are arranged in a circular configuration whereby, when in operation, each thruster provide…”.  Therefore, the single disclosure of ‘circular’ was used to describe the arrangement of the thrusters and not to describe the shape of the throat and/or cell nozzle.  Accordingly, amended Claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Claims 2, 3, 5, 6, 13, 14, 20, 21, and 23 depend from Claim 1 and are rejected for the same reason.
NEW Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As discussed in the Drawing Objection section above, none of the original figures illustrated a “turbine engine includes a control spike” in addition to the exhaust control spike of Claim 1.  In fact, structural details of a ‘turbine engine’ were not shown in any of the original figures because turbine system (570) was illustrated as an empty rectangle.  Said empty rectangles (570) certainly did not show a turbine engine includes a control spike in addition to the exhaust control spike of Claim 1.  None of the original figures showed an embodiment that had two control spikes, i.e., exhaust control spike and turbine control spike.  The limitations of NEW Claim 21 were not among the original claims.  Furthermore, Applicant’s 11/22/2021 response and Applicant’s 06/22/2022 response both failed to state exactly where (page and line numbers) the original written description explicitly supported the above limitations of NEW Claim 21.  Accordingly, NEW Claim 21 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

NEW Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 21 recites “The aerospike system according to claim 1 further comprising a turbine engine, and wherein the exhaust control spike further comprises a concentric exhaust aperture disposed axially from a first end to an exhaust end of said exhaust control spike, wherein the first end is disposed proximate to said turbine engine for receiving an exhaust therefrom, and wherein said turbine engine includes a control spike”.  As discussed in the Drawing Objection section above, none of the original figures illustrated “said turbine engine includes a control spike”.  In fact, original Fig. 5B illustrated the turbine system (570) as an empty rectangle.  None of the original figures illustrated a “turbine engine includes a control spike” in addition to the exhaust control spike of Claim 1.  None of the original figures showed an embodiment that had two control spikes, i.e., exhaust control spike and turbine control spike.  The original Specification failed to describe that said turbine engine includes a control spike.
When determining whether “undue experimentation” would have been needed to make and use the claimed invention the following factors, MPEP 2164.01(a), are considered:  (A) the breadth of the claims – applicant claims an aerospike system for a rocket engine system comprising: an exhaust control spike, and a plurality of thrusters arranged in an annular ring, wherein each of said thrusters include an exhaust aperture  disposed proximate to the exhaust control spike, and whereby each exhaust aperture of said plurality of thrusters are arranged an annular ring around said exhaust control spike, … said turbine engine includes a control spike; (B) the nature of the invention – a conventional aerospike rocket engine having a plurality of thrusters arranged in an annular ring around a truncated nozzle, also known in the art as a plug nozzle; (C) the state of the prior art – As discussed in the 35 USC §103 rejection of Claim 1 below, Ciais, i.v., Bono and Frey, teaches the limitation of Claim 1.  Ciais, i.v., Bono and Frey, does not teach wherein said turbine engine includes a control spike.; (E) the level of predictability in the art – low predictability – requiring extensive design and investment, validation and certification.  As shown by the prior art, the concept of aerospike rocket engines was known for over 50 years.  Over those 50 years various aerospike rocket engines were designed and tested; however, as of the mailing of this Office Action, Examiner is unaware of any aerospike rocket engine that is actually being manufactured and used to propel rockets or any other vehicle which is indicative of the extensive design and investment, validation and certification required for any rocket engine let alone an aerospike rocket engine having a turbine engine wherein said turbine engine includes a control spike.; (F) the amount of direction provided by the inventor – applicant's disclosure does not teach how to make or use the invention.  As discussed above, none of the original figures illustrated “said turbine engine includes a control spike”.  As discussed above, the original Specification failed to describe said turbine engine includes a control spike.  Therefore, said ‘control spike’ could be anywhere and connected to anything or not connected to anything within the claimed invention.; (G) the existence of working examples - applicant has not stated whether or not a working example exists; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure – it has been held that “an adequate disclosure of a device may require details of how complex components are constructed and perform the desired function" [MPEP 2164.06(a)].


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3, 5, 6, 13, 14, 20, 21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “minimum” in Claim 1, l. 7 is a relative term which renders the claim indefinite. The term “minimum” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation “annular ring having minimum gap between cell nozzles around said. exhaust control spike” is rendered indefinite by the relative term ‘minimum’.  Claims 2, 3, 5, 6, 13, 14, 20, 21, and 23 depend from Claim 1 and are rejected for the same reason.
NEW Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  Claim 21 recites “The aerospike system for a rocket engine according to claim 1 further comprising a turbine engine, and wherein the exhaust control spike further comprises a concentric exhaust aperture disposed axially from a first end to an exhaust end of said exhaust control spike, wherein the first end is disposed proximate to said turbine engine for receiving an exhaust therefrom, and wherein said turbine engine includes a control spike”.  The omitted structural cooperative relationships are:  Where is the “control spike” located in relation to the “turbine engine” of Claim 21 and the “plurality of thrusters arranged in an annular ring, wherein each of said thrusters include an exhaust aperture disposed proximate to the exhaust control spike, and whereby each exhaust aperture of said plurality of thrusters are arranged an annular ring around said exhaust control spike” of Claim 1?  What is the turbine engine “control spike” connected to to hold said “control spike” in place relative to the other claimed structures?  As discussed in the Drawing Objection section above, none of the original figures illustrated a “turbine engine includes a control spike” in addition to the exhaust control spike of Claim 1.  Therefore, it is unclear exactly were the turbine engine “control spike” is located in relation to the other claimed structures.  And it is unclear how said turbine engine “control spike” is connected to one or more of the structure or structures recited in Claims 1 and 21.  Claim 21 is rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.


Note:  The lack of enablement for Claim 21 prevented application of prior art, because the mechanism or mechanism involved, not being disclosed and therefore not enabled, could not be searched.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ciais et al. (5,159,809) in view of Bono, Philip and Gatland, Kenneth, “Frontiers of Space”, MacMillan Publishing Co., Inc., New York, 1976, hereinafter “Bono” in view of Frey et al. (2017/0122260A1).

    PNG
    media_image1.png
    673
    1105
    media_image1.png
    Greyscale

Regarding Claim 1, Ciais teaches, in Col. 13, ll. 25 – 35 and Figs. 11 and 14, the invention as claimed, including an aerospike system for a rocket engine system comprising: a conical (cone shaped) exhaust control spike (labeled), and a plurality of thrusters (Col. 13, ll. 25 – 35 taught “a plurality of individual chambers 23 which are circular in section and which are disposed substantially contiguously in a ring around the axis of the central body”.) arranged in an annular ring (Fig. 14 showed exhaust apertures of twelve thrusters arranged in an annular ring), wherein each of said thrusters include a combustion chamber (labeled), followed by a narrowing throat (labeled), and a contoured cell nozzle (labeled) having an exhaust aperture (exit plane of cell nozzle) disposed proximate to the exhaust control spike (labeled), and whereby each exhaust aperture of said plurality of thrusters are arranged an annular ring (Fig. 14 showed exhaust apertures of twelve thrusters arranged in an annular ring) having a gap between cell nozzles around said exhaust control spike.

    PNG
    media_image2.png
    570
    976
    media_image2.png
    Greyscale

	While Ciais teaches, in Col. 13, ll. 25 – 35, “circular in section” thrusters, Ciais does not explicitly teach a circular throat and a circular contoured cell nozzle having minimum gap between cell nozzles around said exhaust control spike.
Bono teaches, on Pgs. 62 – 69, a similar aerospike system for a rocket engine system comprising: a conical (cone shaped, see Pg. 63 middle figure) exhaust control spike (labeled), and a plurality of thrusters (Pg. 63 middle figure shows partial view of at least four thrusters of a ‘circular module cluster’ which are disposed substantially contiguously in an annular ring around the exhaust control spike) arranged in an annular ring (Pg. 63 middle figure), wherein each of said thrusters include a combustion chamber (labeled), followed by a narrowing throat (labeled), and a contoured cell nozzle (labeled) having an exhaust aperture (labeled) disposed proximate to the exhaust control spike (labeled), and whereby each exhaust aperture of said plurality of thrusters are arranged an annular ring (Pg. 63 middle figure) having a minimum gap (adjacent cell nozzles appear to be touching each other) between cell nozzles around said exhaust control spike.  

    PNG
    media_image3.png
    606
    789
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify “circular in section” thrusters of Ciais with the ‘circular module cluster’ thruster arrangement taught by Bono because all the claimed elements, i.e., the aerospike rocket engine system having a conical exhaust control spike ringed by a plurality of thrusters with a minimum gap between adjacent thruster nozzles of circular thrusters, were known in the art, and one skilled in the art could have substituted the plurality of circular thrusters with a minimum gap between adjacent thruster nozzles arrangement, taught by Bono, for the plurality of circular thrusters arrangement of Ciais, with no change in their respective functions, to yield predictable results, i.e., during rocket engine operation each one of the plurality of thrusters would have generated combustion gases that flowed out of a respective exhaust aperture to flow along the conical exhaust control spike thereby generating a propulsive thrust force in a direction opposite to the direction of the combustion gas flow.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).

    PNG
    media_image4.png
    437
    953
    media_image4.png
    Greyscale

Ciais, i.v., Bono, as discussed above, does not explicitly teach a circular throat and a circular contoured cell nozzle.  Frey teaches, in Fig. 2 and Paras. [0006], [0007], and [0013], a similar thruster shape (100) that was rotationally symmetrical around the longitudinal axis (101) to form a circular combustion chamber (labeled), followed by a narrowing circular throat (labeled), and a circular contoured cell nozzle (labeled) where the circular cross-sections where in planes that were perpendicular to longitudinal axis.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify circular thrusters of Ciais, i.v., Bono, with the rotationally symmetrical thruster shape having a circular throat and circular contoured cell nozzle taught by Frey because all the claimed elements, i.e., the aerospike rocket engine system having a conical exhaust control spike ringed by a plurality of circular thrusters, the outer shape of the thruster being rotationally symmetrical around longitudinal axis to form a circular combustion chamber, followed by a narrowing circular throat, and a circular contoured cell nozzle, were known in the art, and one skilled in the art could have substituted the circular throat shape and the circular contoured cell nozzle shape, taught by Frey, for the shapes of the circular thrusters of Ciais, i.v., Bono, with no change in their respective functions, to yield predictable results, i.e., during rocket engine operation each one of the plurality of thrusters would have generated combustion gases that flowed out of a respective exhaust aperture to flow along the conical exhaust control spike thereby generating a propulsive thrust force in a direction opposite to the direction of the combustion gas flow.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).  
Re Claim 2, Ciais, i.v., Bono and Frey, teaches the invention as claimed and as discussed above, and Ciais further teaches, in Fig. 11, wherein said exhaust control spike is truncated (the downstream end of the conical exhaust control spike did not end in a point).
Re Claim 5, Ciais, i.v., Bono and Frey, teaches the invention as claimed and as discussed above, and Ciais further teaches, in Figs. 11 and 14, wherein said thrusters (twelve shown in Fig. 14) include cell nozzles that are clustered (into an annular ring arrangement) whereby each exhaust aperture is disposed proximate to one another and directed toward said exhaust control spike (shown in Figs. 11 and 14).  Furthermore, Bono teaches, in Pg. 63 middle figure [marked-up above], ‘circular module cluster’ of thrusters including cell nozzles (labeled) that were clustered (into an annular ring arrangement) whereby each exhaust aperture (labeled) was disposed proximate to one another and directed toward said exhaust control spike (labeled).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the thruster arrangement of Ciais, i.v., Bono and Frey, with the ‘circular module cluster’ thruster arrangement taught by Bono because all the claimed elements, i.e., the aerospike rocket engine system having a conical exhaust control spike ringed by a plurality of thrusters with a minimum gap between adjacent thruster nozzles of circular thrusters and thrusters having cell nozzles that are clustered whereby each exhaust aperture is disposed proximate to one another and directed toward said exhaust control spike, were known in the art, and one skilled in the art could have substituted the clustered cell nozzle arrangement, taught by Bono, for the plurality of circular thrusters arrangement of Ciais, i.v., Bono and Frey, with no change in their respective functions, to yield predictable results, i.e., during rocket engine operation each one of the plurality of thrusters would have generated combustion gases that flowed out of a respective exhaust aperture to flow along the conical exhaust control spike thereby generating a propulsive thrust force in a direction opposite to the direction of the combustion gas flow.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).
Re Claim 14, Ciais, i.v., Bono and Frey, teaches the invention as claimed and as discussed above, and Ciais further teaches, in Figs. 2 and 10, other embodiments wherein said exhaust control spike is tapers to a solid plug.  It was held In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient); MPEP2144.04(II)(A).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to eliminate the axial duct (18) and nozzle (17) from the Fig. 11 embodiment of Ciais, i.v., Bono and Frey, to have said exhaust control spike is tapers to a solid plug as shown in the Figs. 2 and 10 embodiments of Ciais because it has been held that omission of an element and its function is obvious if the function of the element is not desired, MPEP2144.04(II)(A).  Ciais further teaches, in Col. 12, ll. 65 – 66, that numerous variants of the combined engine of the present invention were possible.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ciais et al. (5,159,809) in view of Bono, Philip and Gatland, Kenneth, “Frontiers of Space”, MacMillan Publishing Co., Inc., New York, 1976, hereinafter “Bono” in view of Frey et al. (2017/0122260A1) as applied to Claim 1 above, and further in view of Atherton (3,286,469).
Re Claim 3, Ciais, i.v., Bono and Frey, teaches the invention as claimed and as discussed above, and Ciais further teaches, in Fig. 11, a turbine engine (inside 10, Col. 7, ll. 60 – 68 – compressor driven by turbine) and wherein the exhaust control spike is conical (cone shaped) and further comprises a concentric aperture (18) disposed axially from a first end (labeled) to an exhaust end (labeled) of said exhaust control spike, wherein the first end is disposed proximate to said turbine engine (inside 10, Col. 7, ll. 60 – 68 – compressor driven by turbine) for receiving an exhaust there from.  Ciais teaches, in Col. 12, ll. 55 – 65, that the first end of said exhaust control spike received exhaust gases from said turbine engine (inside 10) and ejected said received exhaust gases at the exhaust end to recover energy, i.e., generate forward thrust, which would otherwise be lost inside the turbine engine.
Ciais, i.v., Bono and Frey, teach an aerospike system having a concentric aperture for turbine exhaust, i.e., base device, upon which the claimed invention can be seen as an improvement.  Ciais, i.v., Bono and Frey, as discussed above, is silent on wherein the plurality of thrusters is arranged around the turbine engine.  Bono further teaches, in figure on top of Pg. 66, a plurality of thrusters arranged around the turbine engines (5 – LOX turbopump and 14 – fuel turbopump).  Atherton further teaches, in Figs. 1 and 2, a similar aerospike engine having a plurality of thrusters (14 – three shown in the partial cross-section view shown in Fig. 2) arranged around a turbine engine (20-22).
Thus, improving a particular device (aerospike system having a concentric aperture for turbine exhaust), based upon the teachings of such improvement in Bono and Atherton, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying these known improvement techniques in the same manner to the aerospike system having a concentric aperture for turbine exhaust of Ciais, i.v., Bono and Frey, and the results would have been predictable and readily recognized, that arranging the plurality of thrusters around the turbine engine would have facilitated reducing the height/length of the aerospike rocket engine by locating the turbine engine inside the space defined by the conical exhaust control spike.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that a shorter height/length aerospike rocket engine of Ciais, i.v., Bono, Frey, and Atherton, required less material to build and therefore would have been cheaper and lighter than a similar rocket engine that was taller/longer.


Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ciais et al. (5,159,809) in view of Bono, Philip and Gatland, Kenneth, “Frontiers of Space”, MacMillan Publishing Co., Inc., New York, 1976, hereinafter “Bono” in view of Frey et al. (2017/0122260A1) as applied to Claim 1 above, and further in view of Clincy Cheung, “Characterization of Laser Deposited Ti-6Al-4V to Nb Gradient Alloys”, Senior Project Report, California Polytechnic State University, San Luis Obispo, California, June 2015, hereinafter “Cheung” in view of Haynes (20160193695A1) in view of Adriany et al. (20190086154A1).
Re Claim 6, Ciais, i.v., Bono and Frey, teaches the invention as claimed and as discussed above.  Ciais, i.v., Bono and Frey, as discussed above, is silent on wherein the exhaust control spike is comprised of titanium (Ti-6-4) and cobalt chromium alloy (Co28Cr6Mo).  Cheung teaches, in the Abstract, Fig. 2, and Pg. 2, a rocket nozzle manufactured out of titanium Ti-6Al-4V (‘Ti-6-4’ was short-hand for Ti-6Al-4V) and another high temperature metal, in this case Niobium, where the Ti-6Al-4V provided the structural strength of the rocket nozzle, Pg. 2, first paragraph.  Haynes teaches, in Fig. 5, Para. [0004], and Para. [0012], manufacturing rocket nozzles and other frustro-conical or conical components from various metals such as cobalt chrome alloy and titanium.  Adriany teaches, in Figs. 38 – 40, Para. [0165], and Para. [0166], additively manufacturing rocket engine components including rocket nozzles out of one or more metals and metal alloys including titanium Ti-6Al-4V (‘Ti-6-4’ was short-hand for Ti-6Al-4V) and cobalt chromium alloy (Co28Cr6Mo), Para. [0166], middle of first column on PGPub Pg. 19.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ciais, i.v., Bono and Frey, with the exhaust control spike is comprised of titanium (Ti-6-4) and cobalt chromium alloy (Co28Cr6Mo) of Cheung, Haynes, and Adriany, because all the claimed elements, i.e., the aerospike rocket engine system, the aerospike/exhaust control spike, and manufacturing rocket engine components using known metal alloys like titanium (Ti-6-4) and cobalt chromium alloy (Co28Cr6Mo), were known in the art, and one skilled in the art could have substituted the known metal alloys like titanium (Ti-6-4) and cobalt chromium alloy (Co28Cr6Mo) of Cheung, Haynes, and Adriany, for the exhaust control spike material(s) of Ciais, i.v., Bono and Frey, with no change in their respective functions, to yield predictable results, i.e., the exhaust control spike comprising titanium (Ti-6-4) and cobalt chromium alloy (Co28Cr6Mo) would have generated forward propulsive thrust to propel a rocket into flight by the combustion exhaust gases from the plurality of annular thrusters flowing along the exterior surface of the exhaust control spike.. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).  Furthermore, it has been held that the selection of a known material based on its suitability for its intended use was an obvious extension of prior art teachings, In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07.
Re Claim 13, Ciais, i.v., Bono and Frey, teaches the invention as claimed and as discussed above.  Ciais, i.v., Bono and Frey, as discussed above, is silent on wherein said exhaust control spike is fabricated from at least one of the group comprising: an SiC composite, SiC, cobalt chromium alloy and Titanium 6-4.  Cheung teaches, in the Abstract, Fig. 2, and Pg. 2, a rocket nozzle manufactured out of titanium Ti-6Al-4V (‘Ti-6-4’ was short-hand for Ti-6Al-4V) and another high temperature metal, in this case Niobium, where the Ti-6Al-4V provided the structural strength of the rocket nozzle, Pg. 2, first paragraph.  Haynes teaches, in Fig. 5, Para. [0004], and Para. [0012], manufacturing rocket nozzles and other frustro-conical or conical components from various metals such as cobalt chrome alloy and titanium.  Adriany teaches, in Figs. 38 – 40, Para. [0165], and Para. [0166], additively manufacturing rocket engine components including rocket nozzles out of one or more metals and metal alloys including titanium Ti-6Al-4V (‘Ti-6-4’ was short-hand for Ti-6Al-4V) and cobalt chromium alloy (Co28Cr6Mo), Para. [0166], middle of first column on PGPub Pg. 19.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ciais, i.v., Bono and Frey, with the exhaust control spike is comprised of titanium (Ti-6-4) and cobalt chromium alloy (Co28Cr6Mo) of Cheung, Haynes, and Adriany, because all the claimed elements, i.e., the aerospike rocket engine system, the aerospike/exhaust control spike, and manufacturing rocket engine components using known metal alloys like titanium (Ti-6-4) and cobalt chromium alloy (Co28Cr6Mo), were known in the art, and one skilled in the art could have substituted the known metal alloys like titanium (Ti-6-4) and cobalt chromium alloy (Co28Cr6Mo) of Cheung, Haynes, and Adriany, for the exhaust control spike material(s) of Ciais, i.v., Bono and Frey, with no change in their respective functions, to yield predictable results, i.e., the exhaust control spike comprising titanium (Ti-6-4) and cobalt chromium alloy (Co28Cr6Mo) would have generated forward propulsive thrust to propel a rocket into flight by the combustion exhaust gases from the plurality of annular thrusters flowing along the exterior surface of the exhaust control spike.. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).  Furthermore, it has been held that the selection of a known material based on its suitability for its intended use was an obvious extension of prior art teachings, In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ciais et al. (5,159,809) in view of Bono, Philip and Gatland, Kenneth, “Frontiers of Space”, MacMillan Publishing Co., Inc., New York, 1976, hereinafter “Bono” in view of Frey et al. (2017/0122260A1) as applied to Claim 1 above, and further in view of Atherton (3,286,469).
Re Claim 20, Ciais, i.v., Bono and Frey, teaches the invention as claimed and as discussed above.  Ciais, i.v., Bono and Frey, as discussed above, is silent on wherein each thruster is individually throttleable.  Adamson teaches, in Figs.  1 – 4, Col. 2, ll. 50 – 60, and Col. 3, l. 65 to Col. 4, l. 2, a similar aerospike rocket engine having a plurality of thrusters wherein each thruster (11 – Figs. 1 and 2, 21 – Figs. 3 and 4) was individually throttleable.  Adamson teaches, in Col. 2, ll. 50 – 60 and Col. 3, l. 65 to Col. 4, l. 2, individually throttling each thruster to provide aerodynamic steering, i.e., thrust vectoring, to control the direction of flight of the rocket propelled by the aerospike rocket engine system which is the same reason Applicant disclosed on Pg. 26, l. 11 of the original specification.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ciais, i.v., Bono and Frey, with the thrusters being individually throttleable, taught by Adamson, to facilitate providing aerodynamic steering, i.e., thrust vectoring, to control the direction of flight of the rocket propelled by the aerospike rocket engine system which is the same reason Applicant disclosed on Pg. 26, l. 11 of the original specification.


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ciais et al. (5,159,809) in view of Bono, Philip and Gatland, Kenneth, “Frontiers of Space”, MacMillan Publishing Co., Inc., New York, 1976, hereinafter “Bono” in view of Frey et al. (2017/0122260A1) in view of Atherton (3,286,469) as applied to Claim 3 above, and further in view of Fisher (6,918,243).
Re Claim 23, Ciais, i.v., Bono, Frey, and Atherton, teaches the invention as claimed and as discussed above.  Ciais, i.v., Bono, Frey, and Atherton, as discussed above, is silent on wherein said turbine engine has in inlet area, and includes at least one thruster having an exhaust aperture, wherein said exhaust aperture is disposed proximate to said turbine engine inlet area for receiving exhaust from said at least one thruster.
Fisher teaches, in Figs. 4, 5, and 10, a similar rocket engine system having a turbine engine (61) has in inlet area (dashed line from 53 to 61), and includes at least one thruster (53 – partial details shown in Fig. 5) having an exhaust aperture (exhaust outlet where dashed line from 53 to 61, indicating exhaust flowed from said thruster to the turbine), wherein said exhaust aperture is disposed proximate (shown in Figs. 4 and 10) to said turbine engine inlet area for receiving exhaust from said at least one thruster (53).  Fisher teaches, in Col. 5, ll. 40 – 50, that exhaust gases, i.e., combustion gases, from the at least one thruster (53) flowed to the turbine engine (61) to generate rotational force that drove the pumps (39, 41) that pumped the propellant to the rocket engine.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ciais, i.v., Bono, Frey, and Atherton, with the teachings of Fisher because all the claimed elements, i.e., the aerospike system for a rocket engine system, the turbine engine driving propellant pumps for the rocket engine system, the turbine engine driven by combustion gases from at least one thruster, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., integrating at least one thruster having an exhaust aperture, wherein said exhaust aperture is disposed proximate to said turbine engine inlet area for receiving exhaust from said at least one thruster would have facilitated generating combustion gases to drive said turbine to power the propellant pumps that pumped the propellants to the plurality of thrusters to generate thrust to propel a rocket into flight. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).


Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered.  To the extent possible they have been addressed in the rejections above at the appropriate locations, and furthermore they were found not persuasive for the following reasons.

Applicant’s arguments on Pgs. 9 – 12 regarding the new Fig. 5C added in the 11/22/2021 replacement drawing set and deleted in the 06/22/2022 drawing set are moot since Applicant deleted new Fig. 5C in the latest filed 06/22/2022 drawing set.  Furthermore, the original Figs. 1 – 16D filed on 06/28/2019 illustrated of plurality of different embodiments of various aspects of the claimed and disclosed invention.  Similarly, the original written description described a plurality of different embodiments of various aspects of the disclosed invention.  However, the original written description failed to explicitly describe a specific embodiment that had all the features of new Fig. 5C.  Therefore, new Fig. 5C was correctly objected to as introducing new matter.  Applicant’s argument that “…applicant’s intention that figures 5B and 15 be read together…” would open up a can of worms that would allow Applicant to add a near infinite number of new figures illustrating various combinations of the various embodiments shown in original Figs. 1 – 16D and disclosed in the original written description.  To prevent the opening of the can of worms and to prevent being stuck trying to work on a slippery slope Examiner maintains the same standard of objecting to all new figures as introducing new matter for all applications and for all applicants.  Any application that intended a particular arrangement or combination of elements to be one of the disclosed and claimed inventions should have included an original figure illustrating said disclosed and claimed invention because 37 C.F.R. §1.83(a) has been in effect for over 50 years.  37 C.F.R. §1.83(a) states “The drawing in a nonprovisional application must show every feature of the invention specified in the claims. …”  Therefore, patent practitioners have known for at least the past 50 years that every feature of the invention specified in the claims must be shown in a drawing.  Amending the claims to overcome a prior art rejection and then adding one or more new figures to illustrate the amended claim is an indication of new matter, i.e., that when the application was filed applicant did not have possession of the specific embodiment shown in the new figure(s).  Therefore, Examiner maintains that any new figure added after the filing date of the original figures introduces new matter.

Applicant’s arguments on Pgs. 12 – 14 regarding the prior art rejections based on the combination of Adamson, Porter, and Ciais are moot because the above 35 USC §103 rejections rely on a different combination of references.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741